UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2007 OR ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number 0-26850 First Defiance Financial Corp. (Exact name of registrant as specified in its charter) Ohio 34-1803915 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 601 Clinton Street, Defiance, Ohio 43512 (Address or principal executive office) (Zip Code) Registrant's telephone number, including area code:(419) 782-5015 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ýNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer ¨ Accelerated filer ý Non-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes ¨ No ý APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date.Common Stock, $.01 Par Value – 7,084,319 shares outstanding at November 9, 2007. EXPLANATORY NOTE This Amendment No. 1 to the registrant’s quarterly report on Form 10-Q for the period ended September 30, 2007 (the “10-Q”) is being filed because disclosure of employment contracts entered into by Messrs William J. Small, James L. Rohrs, John C. Wahl and Gregory R. Allen, the Company’s principal officers, was inadvertently omitted from Item 6 of the 10-Q. The Company had previously filed an 8-K disclosing the signing of those agreements on October 1, 2007,and copies of each of the agreements was attached thereto . 2 Item 6. Exhibits Exhibit Number Description Exhibit 10.1 Employment Agreement with William J. Small (1) Exhibit 10.2 Employment Agreement with James L. Rohrs (1) Exhibit 10.3 Employment Agreement with John C. Wahl (1) Exhibit 10.4 Employment Agreement with Gregory R. Allen (1) Exhibit 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act (2) Exhibit 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act (2) Exhibit 32.1 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act (2) Exhibit 32.2 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act (2) (1) Incorporated herein by reference to like numbered exhibit in Form 8-K filed on October 1, 2007 (2) Included herein 3 FIRST DEFIANCE FINANCIAL CORP. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed by the undersigned thereunto duly authorized. First Defiance Financial Corp. (Registrant) Date:November 15, 2007 By: /s/ William J. Small William J. Small Chairman, President and Chief Executive Officer Date:November 15, 2007 By: /s/ John C. Wahl John C. Wahl Senior Vice President, Chief Financial Officer and Treasurer 4
